J-S65007-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

ANTHONY LANE

                            Appellant                 No. 655 WDA 2015


                    Appeal from the PCRA Order April 6, 2015
              In the Court of Common Pleas of Washington County
              Criminal Division at No(s): CP-63-CR-0001170-2012


BEFORE: LAZARUS, J., OLSON, J., and PLATT, J.*

MEMORANDUM BY LAZARUS, J.:                        FILED DECEMBER 9, 2016

        Anthony Lane appeals from the order, entered in the Court of Common

Pleas of Washington County, dismissing his petition filed pursuant to the

Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546.          After

careful review, we affirm.

        On March 4, 2012, Lane forcefully entered the home of a former

romantic partner, assaulted her, and tore her clothing off.       A criminal

complaint was filed on March 5, 2012, alleging burglary, criminal trespass,

simple assault and harassment. The charges were ultimately dismissed after

the victim and other witnesses failed to appear for a preliminary hearing.

Thereafter, the arresting officer requested that the Washington County

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S65007-16



District   Attorney’s   Office   refile   charges.     Prior   to   doing   so,   the

Commonwealth filed a request with the Court of Common Pleas that the

matter be assigned to a different Magisterial District Judge, and a hearing

was scheduled for April 19, 2012. Although copies of the scheduling order

were purportedly mailed to Lane and the Office of the Washington County

Public Defender, neither attended the hearing.

      Thereafter, President Judge Debbie O’Dell Seneca ordered that charges

be refiled before District Judge Curtis Thompson. A new complaint was filed

on May 14, 2012, alleging attempted rape, attempted involuntary deviate

sexual intercourse (IDSI), attempted sexual assault, burglary, simple

assault, and harassment. A criminal information was subsequently filed on

July 12, 2012, in which the Commonwealth alleged that Lane committed

attempted rape, attempted sexual assault, burglary, criminal trespass,

simple assault, and harassment.           After a preliminary hearing, all charges

were held for court except attempted IDSI, which was withdrawn by the

Commonwealth. Lane’s pretrial motions were denied.

      On March 5, 2013, Lane entered a plea of guilty to defiant trespass,

simple assault, disorderly conduct and harassment. He was sentenced to an

aggregate of 30 to 60 months’ imprisonment, plus 2 years’ probation. Lane

did not appeal from his judgment of sentence. On August 16, 2013, he filed

a pro se PCRA petition alleging ineffective assistance of counsel. Due to the

allegations of ineffectiveness against him, counsel filed a motion to

withdraw, which the court granted.              PCRA counsel was appointed and

                                          -2-
J-S65007-16



subsequently filed a Turner/Finley1 no-merit letter and motion to withdraw.

The court granted counsel’s motion and Lane filed an amended pro se PCRA

petition on February 18, 2014. On July 11, 2014, the court issued a notice

of intent to dismiss pursuant to Pa.R.Crim.P. 907. Lane did not respond to

the Rule 907 notice, but filed a notice of appeal of the Rule 907 notice to this

Court. Because the PCRA court had not entered a final order disposing of

Lane’s PCRA petition, this Court quashed Lane’s appeal as premature. On

April 8, 2015, the PCRA court dismissed Lane’s petition and the instant

appeal followed.

       Lane raises numerous issues for our consideration, most of which

assert violations of his constitutional rights as a result of the refiling of

charges against him in May 2012. Lane challenges the trial court’s subject

matter jurisdiction, asserts that his lawyers were ineffective, and alleges

constitutional violations by both the district attorney and his arresting

officer, all relating to the refiling of charges against him. Lane is entitled to

no relief.

       We begin by noting that a guilty plea results in the waiver of all

nonjurisdictional issues and a party who enters a guilty plea waives any

objection to defects in the process by which he is brought before the court.

Commonwealth v. Little, 314 A.2d 270, 272 (Pa. 1974). Here, Lane pled

____________________________________________


1
  Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988).



                                           -3-
J-S65007-16



guilty and has not asserted that his plea was not knowingly, voluntarily and

intelligently entered. Accordingly, he has waived all objections to procedural

defects occurring prior to the entry of his plea.

      Moreover, to the extent that Lane asserts that the trial court lacked

subject matter jurisdiction, he is plainly incorrect.         There are two

requirements for subject matter jurisdiction as it relates to criminal

defendants: the competency of the court to hear the case, and the provision

of formal notice to the defendant of the crimes charged in compliance with

the Sixth Amendment of the United States Constitution and Article I, Section

9, of the Pennsylvania Constitution. Commonwealth v. Jones, 929 A.2d
205, 210 (Pa. 2007). As to the first requirement, it is beyond dispute that

all courts of common pleas have statewide subject matter jurisdiction in

cases arising under the Crimes Code.        Commonwealth v. Bethea, 828
A.2d 1066, 1074 (Pa. 2003).       Every jurist within that tier of the unified

judicial system is competent to hear and decide a matter arising out of the

Crimes Code. Id., citing Pa. Const. Art. 5, § 5 (establishing jurisdiction of

courts of common pleas within unified judicial system).

      Regarding the second requirement, the filing of a criminal information

satisfies the federal and state constitutional requirements that a defendant

be given formal, specific notice of the charged crimes. Commonwealth v.

Nischan, 928 A.2d 349, 356 (Pa. Super. 2007).               Here, a criminal

information was filed on July 12, 2012.      Thereafter, a preliminary hearing

was held on February 25, 2013, at which Lane was represented by counsel.

                                      -4-
J-S65007-16



Additionally, Lane and his counsel were well aware of the charges as they

negotiated a plea bargain with the Commonwealth.            Finally, Lane’s plea

colloquy included an acknowledgement of the factual basis of his plea, the

criminal charges at issue, the maximum possible sentences, and an

acknowledgment by Lane that the charges to which he was pleading guilty

“are amended charges, . . . not what you were originally charged with.”

N.T. Plea/Sentencing Hearing, 10/8/13, at 11.        Accordingly, we conclude

that the Commonwealth provided Lane with formal and specific accusation of

the crimes charged. Thus, despite any potential procedural flaws, the trial

court had subject matter jurisdiction to accept Lane’s plea.

        We have reviewed the record, Lane’s brief,2 and the law applicable to

this matter. We conclude that the opinion authored by the Honorable John

F. DiSalle thoroughly and accurately disposes of the issues raised by Lane on

appeal. Accordingly, we affirm on the basis of Judge DiSalle’s opinion and

instruct the parties to attach a copy of that opinion in the event of further

proceedings in this matter.3
____________________________________________


2
    The Commonwealth did not file a brief in this matter.
3
   We note that Lane filed multiple applications with this court requesting to
supplement the certified record to include numerous documents he claims
are relevant to his appeal. These documents include the original criminal
complaint filed on March 5, 2012, certain scheduling notices, the
Commonwealth’s motion to reinstate charges and for temporary
reassignment, and Judge O’Dell Seneca’s order directing the refiling of
charges and assigning the case to District Judge Thompson. By response
filed July 5, 2016, the Commonwealth indicated that it would not oppose
(Footnote Continued Next Page)


                                           -5-
J-S65007-16



      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/9/2016




                       _______________________
(Footnote Continued)

Lane’s request. Accordingly, we have reviewed the documents submitted by
Lane and grant his motion to supplement the record.



                                            -6-
                                                                                  Circulated 11/15/2016 08:44 AM




        THE COURT OF COMMON PLEAS OF WASHINGTON COUNTY, PENNSYLVANIA
                              CRIMINAL DIVISION

     COMMONWEAL TH OF PENNSYLVANIA                       )
                                                         )
            vs.

     Anthony Lane,
                                                         )
                                                         )
                                                         )
                                                                 No.     1170-2012
                                                                                       .. =fc,
                                                                                          'P,
                                                                                          (I) {-r1
                                                                                          :!;::z)
                                                                                                        -
                                                                                                        en
                                                                                                                          5
     Harassment. Preliminary hearings were scheduled to be heard by Magisterial District Justice

     Hopkins, and twice continued for reasons not clear of record. Following an application by the

     Commonwealth for a third continuance when the victim and other witnesses failed to appear for

    the third hearing, Judge Hopkins dismissed the charges on April 5, 2012.

            Following dismissal of the charges, the arresting officer submitted a request to the

    Washington County District Attorney's Office to refile the charges against Petitioner. The

    attorney for the Commonwealth approved the refiling, and informed the officer of the

    Commonwealth's intention to seek to have the case assigned a different Magisterial District

    Justice. Prior to the refiling of the charges, on April 11, 2012, the attorney for the

    Commonwealth petitioned the Court of Common Pleas for a temporary assignment of a different

    Magisterial District Justice, and a hearing was scheduled for April I 8, 2012. Copies of the

    motion and scheduling order were purportedly sent to the Office of the Public Defender and to

    Petitioner. Neither Petitioner nor his attorney attended the hearing, and President Judge O'Dell

    Seneca issued an order following that hearing on April 18, 2012 directing that charges be refiled

    before Magisterial District Justice Thompson.

           A new criminal complaint, alleging the same facts, was filed with Judge Thompson's

office on May 14, 2012, whereby Petitioner was charged with Criminal Attempt to Commit

Rape,6 Criminal Attempt to Commit Involuntary Deviate Sexual Intercourse.i Criminal Attempt

to Commit Sexual Assault, 8 Burglary,9 Simple Assault,       10
                                                                  and Harassment.   11




5
   18 Pa.C.S. § 2709(a)(l).
6
   18 Pa.C.S. § 90t(a); 18 Pa.C.S. § 312l(a)(l).
7
   18 Pa.C.S. § 90l(a); 18 Pa.C.S. § 3123(a)(l).
8
   18 Pa.C.S. § 901(a); 18 Pa.C.S. § 3124.1.
9
   18 Pa.C.S. § 3502(a).
10
    18 Pa.C.S. § 2701(a)(l ).
11
    18 Pa.C.S. § 2709(1).

                                                     2
            A preliminary hearing was conducted before Magisterial District Justice Thompson on

     May 22, 2012 on the aforementioned charges, and excluding the charge of Criminal Attempt to
                                                              12
     Commit Involuntary Deviate Sexual Intercourse,                which was withdrawn by the Commonwealth,

     all charges were held for comi.13 Petitioner filed pretrial motions         011   February 22, 2013,

 including motions for exclusion of 404(b) evidence, and for a Writ of Habeas Corpus,

 challenging the procedure followed by the Commonwealth in its refiling of the charges against

 him.14 A hearing was held on said motions on February 28, 2013, wherein Petitioner's motions

 were denied.15

                                                                                                                        16
            On March 5, 2013, Petitioner entered a plea of guilty to the charges of Defiant Trespass,
                     17                         18
 Simple Assault,          Disorderly Conduct,        and Harassment.19 Petitioner was sentenced         011   March 5,

 2013 as follows:

        1. On the charge of Defiant Trespass, a Misdemeanor of the 1st degree, 20 to be incarcerated

            in a state correctional institution for a period of eighteen (18) to thirty-six (36) months,

           with credit for time served of 298 days;

        2. On the charge of Simple Assault, a Misdemeanor of the 2nd degree, to be incarcerated in

           a state correctional institution for a period of twelve (12) to twenty-four (24) months, to

           be served consecutively to the charge of Defiant Trespass;




12
   18 Pa.C.S. § 90l(a); 18 Pa.C.S. § 3123(a)(l).
13
   PHT, 38-40.
14
   Docket entry 14.
15
   Habeas Corpus Hearing Transcript (HCT), 12, 36.
16
   18 Pa.C.S. § 3503(b)(l)(v).
17
   18 Pa.C.S. § 270l(a)(l).
18
   18 Pa.C.S. § 5503(1).
19
   18 Pa.C.S. § 2709(a)(4).
20
   Petitioner entered his plea of guilty to this amended charge of Defiant Trespass, a misdemeanor of the lst degree,
pursuant to the negotiated plea agreement. PST, 11-14.

                                                          3
      3. On the charge of Disorderly Conduct, a Misdemeanor of the 3rd degree, to be placed on

          probation for a period of twelve ( 12) months, to be served consecutively to the charges of

          Defiant Trespass and Simple Assault;

      4. On the charge of Harassment, a Misdemeanor of the 3rd degree, to be placed on

          probation for a period of twelve (12) months, to be served consecutively to the charges of

          Defiant Trespass, Simple Assault, and Disorderly Conduct.

          Petitioner's total aggregate sentence was no less than thirty (30) months and no more than

 sixty (60) months of incarceration, followed by two (2) years of probation. The Defendant was

 also ordered to pay restitution in the amount of $95. 70 to Sherri Rhone, and to have no contact

 with Sherri Rhone, her son, or any of her immediate family. 21

          Following sentencing, Petitioner filed a timely motion for post-conviction collateral relief

 on August 16, 2013 .22 Petitioner's attorney, Keith Emerick, Esquire, filed a motion to withdraw

 as counsel on August 23, 2013, due to Petitioner's assertion of counsel's ineffectiveness, and the

 court granted the motion, appointing Mary Bates, Esquire to serve as PCRA counsel. 23

         On January 14, 2014, PCRA counsel issued a "No Merit Letter" pursuant to

Commonwealth v. Finley, 379 Pa. Super. 390, 550 A.2d 213 (1988) and Commonwealth v.

Turner, 518 Pa. 491, 544 A.2d 927 (1988), and filed a motion to withdraw as counsel and for an

extension of time for Petitioner to file an amended/supplemental PCRA Petition, which was

granted on January 16, 2014.24 Thereafter, Petitioner filed an Amended prose PCRA Petition on

February 18, 2014.25




21
   Plea and Sentencing Transcript, 32-34.
22
   Docket entry 25.
23
   Docket entry 26.
24
   Docket entry 31.
25
   Docket entry 32.

                                                  4
             After review of the Petition, the record, and the No Merit Letter, the trial court found that

     the issues raised by Petitioner were without merit and that no issues were raised which would be

     served by further proceedings. By Order dated July 11, 2014, the PCRA court issued a Notice of

     Intent to Dismiss pursuant to Pa.R.Crim.P. 907, indicating its intention to dismiss the petition

     without hearing due to lack of merit. The Notice further informed Defendant of his right to

     respond to the proposed dismissal within twenty (20) days thereafter.26

             Petitioner never responded to the Notice of Intent to Dismiss, but on August 26, 2014,

 Petitioner filed a Notice of Appeal of the dismissal of his petition and a Concise Statement of

 Matters Complained of on Appeal.27 A final order of dismissal of Petitioner's PCRA petition was

 issued by the PCRA court on April 6, 2015.

             The trial court submits the Defendant has failed to meet his burden under the Post

 Conviction Relief Act to plead and prove that he is eligible for relief.28 Section 9543 of the Post

 Conviction Relief Act provides:

            (a) General rule. To be eligible for relief under this subchapter, the petitioner
                must plead and prove by a preponderance of the evidence all of the following:


            (2) That the conviction or sentence resulted from one or more of the following:
                    (i) A violation of the Constitution of this Commonwealth or the
                    Constitution or laws of the United States which, in the circumstances of
                   'the particular case, so undermined the truth-determining process that no
                    reliable adjudication of guilt or innocence could have taken place.
                    (ii) Ineffective assistance of counsel which, in the circumstances of the
                    particular case, so undermined the truth-determining process that no
                    reliable adjudication of guilt or innocence could have taken place.
                    (iii) A plea of guilty unlawfully induced where the circumstances make it
                    likely that the inducement caused the petitioner to plead guilty and the
                    petitioner is innocent.



26
     Docket entry 36.
27
     Docket entry 40.
28
     42 Pa.C.S. § 9543(a)(2)(vi).

                                                     5
                      (iv) The improper obstruction by government officials of the petitioner's
                      right of appeal where a meritorious appealable issue existed and was
                      properly preserved in the trial court.
                      (v) Deleted.
                      (vi) The unavailability at the time of trial of exculpatory evidence that has
                      subsequently become available and would have changed the outcome of
                      the trial if it had been introduced.
                      (vii) The imposition of a sentence greater than the lawful maximum.
                      (viii) A proceeding in a tribunal without jurisdiction.
             (3) That the allegation of error has not been previously litigated or waived.
             (4) That the failure to litigate the issue prior to or during trial, during unitary
             review or on direct appeal could not have been the result of any rational, strategic
             or tactical decision by counsel.29

             To the extent that the Superior Court decides that the merits of Defendant's Petition

     should be reviewed, the trial court submits that Defendant's PCRA Petition is without merit and

     that it was appropriate to dismiss the Petition without further proceedings.

             Petitioner raised numerous claims in his amended petition, purporting to fall wi thin the

     eligibility requirements listed in 42 Pa.C.S. § 9543(a)(2)(i), (ii) and (viii), namely, violations of

     his Constitutional rights to due process and notice of charges, ineffective assistance of counsel,

 and proceedings in a tribunal without jurisdiction. At the outset of his Petition, Appellant raised

 in his official claims No. 1 through 8 that appointed counsel Mary Bates lacked a reasonable

 basis for failing to pursue Petitioner's claims. Specifically, claims 1, 2, 3, and 6 asserted that the

 Magisterial District Courts involved throughout the process of Petitioner's case lacked subject

 matter jurisdiction. Claim 4 asserted that Petitioner's due process rights were violated by the

refiling of charges in his case. Claim 5 asserted that the Order of Court directing the refiling of

charges under Pa.R.Crim.P. 544 and 132 had "nothing to do with" the refiling of said charges.i" ·

Claim 7 asserted that Attorney Keith Emerick was ineffective for failing to pursue an appeal of

the denial of Petitioner's Habeas Corpus petition. Finally, Claim 8 contained a conclusion that


29
     42 Pa.C.S. § 9543.
30
     Petitioner's Amend/Supplement to PCRA at 3 (February 18, 2014).

                                                        6
      Attorney Bates had no reasonable basis not to pursue all of the claims and that her failure to act

      was prejudicial to Petitioner. Additionally, following the eight original issues raised, Petitioner

      included a list titled "Underlying Issue's [sic] with Arguable Merit,"31 which contained another

      lengthy and repetitive list claiming a lack of subject matter jurisdiction in the courts, as well as

     violations of Petitioner's Constitutional rights through lack of notice of charges and improper

     procedures.

             Petitioner essentially restates these same issues in his Concise Statement of Matters

     Complained of on Appeal, but also adds other claims of the same procedural defects, as well as

     ineffectiveness of counsel claims against attorneys Russell Korner, Thomas Cooke and Charles

     Charpinelli, all of the Public Defender's office. Issues 1, 6, 17 and 23 assert deficiencies in the

     jurisdiction of the courts which adjudicated his case. Issues 3, 10 and 13 assert violations of

     Petitioner's right to notice of charges. Issues 4, 7, 11, 15 and 18 assert violations of Petitioner's

     Constitutional right to Due Process. Issues 19, 20, and 21 assert ineffectiveness claims against all

     counsel throughout the proceedings. Issues 2, 8, 9, 12, 14, and 16 assert procedural deficiencies

     in the filing of charges and the issuance of judicial orders regarding the refiling of charges.

 Finally, Issue 5 vaguely asserts violations of Judicial Canon by President Judge Debbie O'Dell

 Seneca, and Issue 22 asserts that District Attorney Eugene Vittone and Assistant District

 Attorney Christina Fox violated procedural rules, and falsified a certificate of service, in

 violation of 18 Pa.C.S. § 4904.32

            The PCRA court submits that Issues 2, 5, 8, 9, 12, l 4, 16, and 22 of Defendant's Petition

do not meet the requirements of the Post Conviction Relief Act (PCRA), as they complain of




31
     Petitioner's Amend/Supp. To PCRA at 4 (February 18, 2014).
32
     Petitioner's Concise Statement of Matters Complained of on Appeal (August 26, 2014).

                                                          7
     alleged procedural defects and alleged ethical violations, and thus do not fall under any of the

     bases for relief enumerated by the PCRA statute.33

            Additionally, Petitioner's alleged procedural issues were addressed at his habeas corpus

     hearing, where the PCRA court determined that, even if Petitioner was correct in his assertion of

 a procedural irregularity in the refiling of charges, the remedy for any irregularity would have

 been to schedule another preliminary hearing on Petitioner's charges.34 Since Petitioner was

 afforded a fair and impartial hearing before a Magisterial District Justice authorized to hear the

 case by an order of the President Judge of Washington County, and that hearing determined that

 a prima facie case was established against Petitioner, no remedy existed for Petitioner at that

 time, and thus, the issue was moot.35 Petitioner subsequently entered a guilty plea to a reduced

 set of charges, and was sentenced accordingly. 36 The Supreme Court of Pennsylvania has held

 that a guilty plea waives all questions of "the sufficiency or regularity [ of prior proceedings],

 including the right to any preliminary hearing at all."37 Since Petitioner entered a guilty plea, the

procedural issue would be waived by the entrance of that plea, even had the procedural issue

been meritorious.

           Though mostly a reiteration of those same procedural arguments, the claims Petitioner

raises in his Concise Statement of violations of his Constitutional rights, ineffective assistance of

counsel, and lack of subject matter jurisdiction will be addressed below.

I.         PETITIONER'S CLAIMS THAT THE COURTS LACKED SUBJECT MATTER
           JURISDICTION AND VIOLATED HIS CONSTITUTIONAL RIGHT TO
           NOTICE OF CHARGES ARE ,VITHOUT MEIUT AND ,\'ERE PROPERLY
           DISMISSED


33
   See 42 Pa.C.S. § 9543(a)(2).
34
   HCT, 15-22.
35 ld
36
   Docket entry 19.
37                                              .
   Commonwealth v. Little, 455 Pa. 163, 169, 314 A.2d 270, 273 (1974).

                                                       8
             Petitioner's Issues 1, 6, 17, and 23 all allege that the co mis lacked subject matter

     jurisdiction over Petitioner's case throughout the course of the proceedings, based on perceived

     procedural defects. Issues 3, IO, 11, 13, 15, and 18 all allege that Petitioner's Constitutional right

     to notice of his charges was violated by the same perceived procedural defects. The PCRA court

     asserts that these claims are without merit and were properly dismissed.

             Petitioner claims, and had previously claimed in his petition for habeas corpus, that the

     Commonwealth's Motion for Refiling of Charges and for Temporary Assignment of Magisterial

     District Justice, the court's granting said motion, and the subsequent refiling of charges did not

     properly follow the procedures enumerated in Rule 544 of the Pennsylvania Rules of Criminal

     Procedure, and that that perceived procedural defect divested the courts of their jurisdiction over

 the case.

            However, the Supreme Court of Pennsylvania has held that "a procedural mistake, in and

 of itself, does not divest the trial court of subject matter jurisdiction. "38 When determining

 whether a court has subject matter jurisdiction over a case, two questions must be addressed. The

 first question is that of "'the competency of the court to hear and determine controversies of the

general class to which the case presented for consideration belongs. '"39 The second question is

whether the defendant was given formal notice of the charges against him."

           Courts of Common Pleas are given "unlimited original jurisdiction in all cases except as

may otherwise be provided by law.?" The Supreme Court of Pennsylvania in Commonwealth v.

Little employed this language in determining that the "competency of the Court of Common


38
   Commonwealth v. Jones, 593 Pa. 295, 306, 929 A.2d 205, 21 l (2007).
39
   Commonwealth v. Little, supra at 168, 272 (quoting Cooper-Bessemer Co. v. Ambrosia Coal & Construction Co.,
447 Pa. 52 l, 524, 291 A.2d 99, I 00 (1972) (citing Jones Memorial Baptist Church v. Brackeen, 416 Pa. 599, 602,
207 A.2d 861 (1965))).
40
   Id at 168, 273, citing Constitution of Pennsylvania, Article I, Section 9.
41
   Constitution of Pennsylvania, Article V, Section 5(b). See also Commonwealth v. Jones, supra at 304, 210 (stating
that courts of common pleas have statewide jurisdiction over cases arising under the Crimes Code).

                                                         9
      Pleas of Allegheny County, acting through its criminal division, to try a charge of murder and

     manslaughter is clear beyond question.?" The same analysis would apply to the Court of

     Common Pleas of Washington County in trying the numerous criminal charges brought against

     Petitioner in Washington County, and as such, its competency here is also "clear beyond

     question. "43

             Formal notice of charges is both an element required for the establishment of subject

     matter jurisdiction, and the subject of a number of claims of violations of Petitioner's

     Constitutional rights raised in his Concise Statement.44 It is well established that the filing of a

     criminal information by the Commonwealth "satisfies the constitutional requirements, under the

     Sixth Amendment to the United States Constitution and Article I, Section 9 of the Pennsylvania

     Constitution, that a defendant be given formal, specific notice of the charged crimes.v"

            Here, following two separate criminal complaints and a full preliminary hearing, a

 criminal information charging Petitioner with multiple crimes was filed by the Commonwealth

 on July 12, 2012, including those crimes to which he pled guilty. 46 As such, Petitioner was given

 formal notice of his charges, his right to such notice was not violated, and the court properly

 invoked its subject matter jurisdiction over Petitioner's case. Petitioner's claims of a lack of

 subject matter jurisdiction and violations of his right to notice of charges are therefore without

merit and were properly dismissed.

II.         PETITIONER'S CLAIMS OF INEFFECTIVE ASSISTANCE OF COUNSEL ARE
            '\'ITH OUT MERIT AND ,VERE PROPERLY DISMISSED



42
     Commonwealth v. Little, supra at 168, 272.
43   Id.
44
   See Petitioner's Concise Statement of Matters Complained ofon Appeal (August 26, 2014).
45
   Commonwealth v. Nischan, 928 A.2d 349, 356 (Pa. Super. 2007) (citing Commonwealth v. Hatchin, 709 A.2d
405, 408 (Pa. Super. 1998)).
46
   Docket entry 7.

                                                     10
             Petitioner raises ineffective assistance of counsel claims against all five attorneys who

     were involved in his representation throughout the proceedings in Issues 19-21 of his Concise

     Statement.47 Petitioner also raised ineffectiveness claims against PCRA counsel, Mary Bates, and

     prior counsel, Keith Emerick, in his amended petition.48 The trial court asserts that these claims

     are without merit and were properly dismissed.

            Preliminarily, there is a "presumption that counsel is effective.v'" In order to prevail on

     an ineffective assistance of counsel claim, Defendant must

            Plead and prove, by a preponderance of the evidence, three elements:

            ( 1) the underlying legal claim has arguable merit;
            (2) counsel had no reasonable basis for his action or inaction; and
            (3) Appellant suffered prejudice because of counsel's action or inaction. so

            It has been established that "[a] PCRA petitioner must exhibit a concerted effort to

 develop his ineffectiveness claim and may not rely on boilerplate allegations of

 ineffectiveness.Y' and that a proper claim must be set forth and developed pursuant to the three-
                        52
 pronged Pierce test.        Petitioner makes no effort in his Petition to make any cogent arguments on

 any of the three prongs of the Pierce test, instead simply restating his claims of Constitutional

 rights violations and lack of subject matter jurisdiction based on the aforementioned procedural

question. As Petitioner has failed to assert a legitimate claim of ineffectiveness, his Petition as it

relates to those claims was properly dismissed. However, the PCRA court will, in the interest of

completeness, address Petitioner's claims under the three elements enumerated in Pierce.


47
   Petitioner's Concise Statement of Matters Complained ofon Appeal at 3 (August 26, 2014).
48 Id.
49
   Commonwealth v. Spatz, 610, Pa. 17, 44, 18 A.3d 244, 259-260 (2011).
50
   id at 260 (citing Commonwealth v. Steele, 961 A.2d 786, 796 (Pa. 2008) (citing Commonwealth v. Pierce, 515 Pa.
153, 527 A.2d 973 (l 987))).
51
   Commonwealth v, Natividad, 595 Pa. l 88, 209, 938 A.2d 310, 323 (2007); See also Commonwealth v. Spatz, 587
Pa. 1, 896 A.2d 1191 (2006); Commonwealth v. Bond, 572 Pa. 588, 819 A.2d 33 (2002); Commonwealth v. Bracey,
568 Pa. 264, 795 A.2d 935 (2001}; Commonwealth v. Abdul-Salaam, 570 Pa. 79, 808 A.2d 558 (2001).
52
   Commonwealth v. Spatz, supra at 99, 1250. See also Commonwealth v, Pierce, supra.

                                                       11
             Beginning with the prejudice prong, the Supreme Court of Pennsylvania has repeatedly

     held that to meet the burden of establishing prejudice by counsel's ineffectiveness, the petitioner

     "must show that 'but for the act or omission in question, the outcome of the proceedings would

     have been different. "'53 As stated above, many of Petitioner's ineffectiveness claims are based

     on asserting that counsel failed to properly address the perceived procedural flaw in the refiling

 of Petitioner's charges, even though, as addressed above, Petitioner received a fair and impartial

 preliminary hearing. Ultimately, Petitioner entered a guilty plea to several of the charges filed

 against him after knowingly, intelligently, and voluntarily waiving his rights. 54 Petitioner offers

 no evidence or argument as to how having a preliminary hearing in front of the original issuing

 authority in the case would have changed the outcome of the case.

            The second prong of the test requires that the Petitioner's underlying legal claim have

 merit. As discussed at length above, Petitioner's claims revolve almost entirely around a

perceived procedural error which, even if proven, provides no possible remedy at this stage of

his case, and provided no possible remedy after the completion of his preliminary hearing. After

Petitioner was afforded due process and had his preliminary hearing, the issue had no merit, and

it continues to lack merit. Thus, the argument also fails that prong of the Pierce test.

           Finally, the third prong of the test requires that counsel have a reasonable basis for the
                                 55
alleged action or inaction.           As counsel cannot be determined to be ineffective for failing to raise
                      56
a meritless claim,         it follows that counsel's failure to pursue a meritless claim at earlier stages in

the proceedings would be considered a reasonable basis for inaction. As such, Petitioner failed to




53
   Commonwealth v. Rollins, 558 Pa. 532, 543-544, 738 A.2d 435, 441 (1999) (quoting Co111111011wealth v. Travaglia,
541 Pa. 108, 118, 661 A.2d 352, 357 (1995)).
54
   Docket entry 19.
55
   Commonwealth v. Spotz, supra at 45, 260.
56
   Commonwealth v. Jones, 571 Pa. 112, 131, 811 A.2d 994, l 005 (2002).

                                                         12
establish that any of his attorneys lacked a reasonable     basis for their actions, and thus his claim

was properly dismissed.

         For the reasons set forth, the trial court submits that Defendant        has failed to prove that he

is entitled to relief under the Post Conviction   Relief Act and submits that the denial of

Defendant's    PCRA petition should be affirmed.




Date:
          r
        //II      /[,'
                                                                       I
                                                          John F. Di       Ue_,__JJ!ldge
                                                                  .j




                                                   13